ORDER

PER CURIAM.
Travis Nunley appeals from the judgment entered upon his conviction, after a jury trial, of one count of. second-degree murder, in violation of Section 565.021, RSMo (2000),1 one count of first-degree robbery, in violation of Section 569.020, and two counts of armed criminal action, in violation of Section 571.015. We have reviewed the briefs of the parties and the record on appeal. We conclude no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Crim. PRO. 30.25(b) (2015).

. All further statutory references are to RSMo 2000 as supplemented, unless otherwise indicated.